11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Thomas
George Bachart
Appellant
Vs.                   No. 11-02-00354-CR B Appeal from
Taylor County
State
of Texas
Appellee
 
This is an appeal from a judgment adjudicating guilt and
revoking community supervision. 
Originally, Thomas George Bachart entered a  plea of guilty to the offense of indecency with a child.  Pursuant to the plea bargain agreement, the
trial court deferred the adjudication of guilt and placed appellant on
community supervision for 10 years and assessed a $2,500 fine.  After a hearing on the State=s amended
motion to adjudicate and revoke, the trial court found that appellant had
violated the terms and conditions of his community supervision, revoked the
community supervision, adjudicated appellant=s guilt, and imposed a sentence of
confinement for eight years.  We affirm.
Appellant=s court-appointed counsel has filed a
brief in which he states that, after a diligent search of the record, he has
not found reversible error upon which an appeal could be predicated.  Counsel has furnished appellant with a copy
of the brief and advised appellant of his right to review the record and file a
pro se brief.  A pro se brief has not
been filed.  Counsel has complied with
the procedures outlined in Anders v. California, 386 U.S. 738 (1967); Stafford
v. State, 813 S.W.2d 503 (Tex.Cr.App.1991); High v. State, 573 S.W.2d 807
(Tex.Cr.App.1978); Currie v. State, 516 S.W.2d 684 (Tex.Cr.App.1974); and
Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969).
An appeal may not be taken from the trial court=s decision to
adjudicate guilt.  TEX. CODE CRIM. PRO.
ANN. art. 42.12, ' 5(b) (Vernon Supp. 2003); Phynes v. State, 828
S.W.2d 1 (Tex.Cr.App.1992); Olowosuko v. State, 826 S.W.2d 940
(Tex.Cr.App.1992).  Likewise, a
challenge may not be made to the proceedings on the merits.  Manuel v. State, 994 S.W.2d 658
(Tex.Cr.App.1999).   However, the
proceedings on punishment may be challenged.  Issa v. State, 826 S.W.2d 159 (Tex.Cr.App.1992).




Following the procedures outlined in Anders, we have
independently reviewed the record, including the proceedings occurring after
the trial court adjudicated guilt.  We
agree that the appeal is without merit.
The judgment of the trial court is affirmed.
 
PER CURIAM
 
August
7, 2003
Do
not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists
of: Arnot, C.J., and
Wright, J., and
McCall, J.